DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
	The currently presented amendments/argument by the applicant are geared toward requiring a set of bits that “indicates the rate matching procedure”, wherein the rate matching procedure comprises one of joint rate matching or separate rate matching, and indicating a joint redundancy version in the case of joint rate matching while indicating multiple redundancy version in the case of separate rate matching.
	Noh shows the use of multiple redundancy versions (N-1) redundancy versions in paragraph [0177] in the case of separate rate matching and uses only one redundancy version indicator when joint rate matching (NC-JT) is applied.  Noh also discloses the use of “rate matching indicators” to indicate the “rate matching pattern” used in the rate matching procedure.  Therefore, although the “rate matching indicators” in Noh does not necessarily indicates whether joint rate matching or separate rate matching procedure is being used (the type of rate matching procedure), these rate matching indicators do indicate information regarding the rate matching procedure and may be considered as the claimed “set of bits indicates the rate matching procedure”.  As a result, the applicant’s argument against Noh is not persuasive and the currently amended claims are rejected based on Noh as shown below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 12-15, 23-26 and 34-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al. (US 20210266944 A1, hereafter Noh). 


Regarding claim 1, Noh discloses a method for wireless communications, comprising:
	 performing (Fig.11, [0164] one RV indicator corresponds to one codeword, [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits): Indicating a rate matching pattern, wherein, when a different rate matching pattern is required for each TRP, a rate matching indicator may be included in sDCI for independent indication [0175] (N−1) modulation and coding schemes (5 bits): Modulation and coding schemes may be included in sDCI for independent MCS allocation for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one MCS indicator in one piece of nDCI or sDCI when NC-JT is applied. [0177] (N−1) redundancy versions (2 bits): Redundancy versions may be included in sDCI for an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied.  [0181] (N−1) transmission configuration indications: Independently indicated in sDCI, to indicate a different QCL relationship for each TPR; Hence a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor is performed for a plurality of states as independently indicated by transmission configuration indications)
a rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) of a transport block ([0107] For transport block 1: [0108] Modulation and coding scheme (5 bits): Indicating a modulation order and coding rate used for PDSCH transmission [0109] New data indicator (1 bit): Indicating whether PDSCH is initial transmission or retransmission, depending on toggle [0110] Redundancy version (2 bits): Indicating a redundancy version used for PDSCH transmission), the transport block associated with a first transmission configuration indicator state ([0181] one of the plurality of states as independently indicated by transmission configuration indications) and a second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications), wherein the rate matching procedure comprises one of joint rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; MCS indicated by only one MCS indicator; and RV indicated by only one RV indictor)
or separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP);
	 generating ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:) a set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) based at least in part on the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor), wherein, if the rate matching procedure comprises joint rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; MCS indicated by only one MCS indicator; and RV indicated by only one RV indictor), the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) indicates a joint redundancy version (Fig.11, [0177] RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied) for both the first transmission configuration indicator state ([0181] one of the plurality of states as independently indicated by transmission configuration indications) and the second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) and if the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP), set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) indicates a first redundancy version (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) for the first transmission configuration indicator state ([0181] one of the plurality of states as independently indicated by transmission configuration indications) and a second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) for the second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications); and
	 transmitting ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:), a downlink control information message (Fig.11, [0171] [0172] sDCI) comprising the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications), wherein the set of bits indicates the rate matching procedure (see “rate matching indicators” recited in paragraph [0174], which discloses the rate matching pattern of the rate matching procedure) and a corresponding one or more redundancy versions based at least in part on the generating (see “(N-1) redundancy versions” recited in paragraph [0177]).

Regarding claims 2 and 24, Noh further discloses wherein the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP), the first redundancy version (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) corresponds to a first codeword ([0164] [0177] [0164] one codeword corresponding to an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP), and the second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) corresponds to a second codeword ([0164] [0177] [0164] another codeword corresponding to another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) different from the first codeword ([0164] [0177] [0164] one codeword corresponding to an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP).

Regarding claims 3 and 25, Noh further discloses  wherein the set of bits comprises a first set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications), the method further comprising:
	 generating (and the instructions are further executable by the processor to cause the apparatus to: generate) ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:) a second set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) indicating whether the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises joint rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; MCS indicated by only one MCS indicator; and RV indicated by only one RV indictor) or separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP), wherein the downlink control information (Fig.11, [0171] [0172] sDCI) message further comprises an indication (Fig.11, [0171] [0172] an indication of the bits for at least one piece of the following information received by the UE upon reception of sDCI) of the second set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications).

Regarding claims 4 and 26, Noh further discloses wherein the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) further indicates whether the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises joint rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; MCS indicated by only one MCS indicator; and RV indicated by only one RV indictor) or separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP).

Regarding claim 12, Noh further discloses a method for wireless communications at a user equipment (UE) (Fig.17, UE), comprising:	 receiving ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:), from a base station (Fig.18, base station), a downlink control information message (Fig.11, [0171] [0172] sDCI) comprising an indication a set of bits, wherein the set of bits indicates a rate matching procedure and a corresponding one or more redundancy versions (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications);	 determining (Fig.11, [0164] one RV indicator corresponds to one codeword, [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits): Indicating a rate matching pattern, wherein, when a different rate matching pattern is required for each TRP, a rate matching indicator may be included in sDCI for independent indication [0175] (N−1) modulation and coding schemes (5 bits): Modulation and coding schemes may be included in sDCI for independent MCS allocation for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one MCS indicator in one piece of nDCI or sDCI when NC-JT is applied. [0177] (N−1) redundancy versions (2 bits): Redundancy versions may be included in sDCI for an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied.  [0181] (N−1) transmission configuration indications: Independently indicated in sDCI, to indicate a different QCL relationship for each TPR; Hence a procedure of matching rate comprising a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor is performed for a plurality of states as independently indicated by transmission configuration indications is determined) the rate matching procedure of a transport block (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) performed by a network device (Fig.18, base station),the transport block ([0107] For transport block 1: [0108] Modulation and coding scheme (5 bits): Indicating a modulation order and coding rate used for PDSCH transmission [0109] New data indicator (1 bit): Indicating whether PDSCH is initial transmission or retransmission, depending on toggle [0110] Redundancy version (2 bits): Indicating a redundancy version used for PDSCH transmission) associated with a first transmission configuration indicator state ([0181] a plurality of states as independently indicated by transmission configuration indications) and a second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications), wherein the rate matching procedure comprises one of joint rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; MCS indicated by only one MCS indicator; and RV indicated by only one RV indictor)
or separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP); and	 identifying (Fig.11, [0164] one RV indicator corresponds to one codeword, [0177] (N−1) redundancy versions (2 bits): Redundancy versions may be included in sDCI for an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied.  [0181] (N−1) transmission configuration indications: Independently indicated in sDCI, to indicate a different QCL relationship for each TPR; Hence redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor is identified for a plurality of states as independently indicated by transmission configuration indications is determined), using the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) and based at least in part on the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor), a joint redundancy version (Fig.11, [0177] RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied) for both the first transmission configuration indicator state ([0181] a plurality of states as independently indicated by transmission configuration indications) and the second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) if the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises joint rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; MCS indicated by only one MCS indicator; and RV indicated by only one RV indictor) or identifying a first redundancy version for the first transmission configuration indicator state ([0181] a plurality of states as independently indicated by transmission configuration indications) and a second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) for the second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) if the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP).
Regarding claims 13 and 35, Noh further discloses wherein the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP), the first redundancy version (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) corresponds to a first codeword ([0164] [0177] [0164] one codeword corresponding to an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP), and the second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) corresponds to a second codeword ([0164] [0177] [0164] another codeword corresponding to another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) different from the first codeword ([0164] [0177] [0164] one codeword corresponding to an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP).
Regarding claims 14 and 36, Noh further discloses wherein:	 the set of bits comprises a first set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications);	 the downlink control information message (Fig.11, [0171] [0172] sDCI) further comprises an indication (Fig.11, [0171] [0172] an indication of the bits for at least one piece of the following information received by the UE upon reception of sDCI) of a second set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications); and	 the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) performed by the base station (Fig.18, base station) is determined using the second set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications).
Regarding claims 15 and 37, Noh further discloses wherein the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) performed by the base station (Fig.18, base station) is determined using the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications).
Regarding claim 23, Noh discloses an apparatus (Fig.18, base station) for wireless communications, comprising:
	 a processor (Fig.18, base station processing unit 1805);
	 memory coupled with the processor ([0222] The processing unit 1805 may store programs and data necessary for an operation of the base station. The processing unit 1805 may store control information or data included in a signal obtained by the base station. The processing unit 1805 may include a storage medium, such as a ROM, a RAM, a hard disk, a CD-ROM, and a DVD, or a memory including a combination of storage media.); and
	 instructions ([0222] programs) stored in the memory and executable by the processor to cause the apparatus to ([0223] The processing unit 1805 may control a series of procedures so that the base station can operate according to the above-described embodiment. According to the disclosure, the processing unit 1805 may generate DCI including at least one of nDCI or sDCI in order to configure data transmission using multiple TRPs to a UE, may transmit the generated DCI to the UE by using the transceivers 1800 and 1810, and may control each element of the base station to transmit PDSCH to the UE by using multiple TRPs.):
perform (Fig.11, [0164] one RV indicator corresponds to one codeword, [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits): Indicating a rate matching pattern, wherein, when a different rate matching pattern is required for each TRP, a rate matching indicator may be included in sDCI for independent indication [0175] (N−1) modulation and coding schemes (5 bits): Modulation and coding schemes may be included in sDCI for independent MCS allocation for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one MCS indicator in one piece of nDCI or sDCI when NC-JT is applied. [0177] (N−1) redundancy versions (2 bits): Redundancy versions may be included in sDCI for an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied.  [0181] (N−1) transmission configuration indications: Independently indicated in sDCI, to indicate a different QCL relationship for each TPR; Hence a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor is performed for a plurality of states as independently indicated by transmission configuration indications)
a rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) that comprises joint rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; MCS indicated by only one MCS indicator; and RV indicated by only one RV indictor)
or separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP) of a transport block ([0107] For transport block 1: [0108] Modulation and coding scheme (5 bits): Indicating a modulation order and coding rate used for PDSCH transmission [0109] New data indicator (1 bit): Indicating whether PDSCH is initial transmission or retransmission, depending on toggle [0110] Redundancy version (2 bits): Indicating a redundancy version used for PDSCH transmission) for a first transmission configuration indicator state ([0181] one of the plurality of states as independently indicated by transmission configuration indications) of a plurality of transmission configuration indicator states ([0181] a plurality of states as independently indicated by transmission configuration indications) and a second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) of the plurality of transmission configuration indicator states ([0181] a plurality of states as independently indicated by transmission configuration indications);
	 generate ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:) a set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) based at least in part on the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor), wherein the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) indicates a joint redundancy version (Fig.11, [0177] RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied) for the first transmission configuration indicator state ([0181] one of the plurality of states as independently indicated by transmission configuration indications) and the second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) if the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises joint rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; MCS indicated by only one MCS indicator; and RV indicated by only one RV indictor) and the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) indicates a first redundancy version (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) for the first transmission configuration indicator state ([0181] one of the plurality of states as independently indicated by transmission configuration indications) and a second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) for the second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) if the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP); and
	 transmit ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:), to a user equipment (UE) (Fig.17, UE), a downlink control information message (Fig.11, [0171] [0172] sDCI) comprising an indication (Fig.11, [0171] [0172] an indication of the bits for at least one piece of the following information received by the UE upon reception of sDCI) of the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications), wherein the set of bits indicates the rate matching procedure (see “rate matching indicators” recited in paragraph [0174], which discloses the rate matching pattern of the rate matching procedure) and a corresponding one or more redundancy versions based at least in part on the generating (see “(N-1) redundancy versions” recited in paragraph [0177]).


Regarding claim 34, Noh discloses an apparatus (Fig.17, UE) for wireless communications at a user equipment (UE) (Fig.17, UE), comprising:
	 a processor (Fig.17, UE processing unit 1705);
	 memory coupled with the processor ([0217] The processing unit 1705 may store programs and data necessary for an operation of the UE. The processing unit 1705 may store control information or data included in a signal obtained by the UE. The processing unit 1705 may include a storage medium, such as a ROM, a RAM, a hard disk, a CD-ROM, and a DVD, or a memory including a combination of storage media.); and
	 instructions ([0217] programs) stored in the memory and executable by the processor to cause the apparatus to ([0218] The processing unit 1705 may control a series of procedures so that the UE can operate according to the above-described embodiment. According to an embodiment, the processing unit 1705 may receive multiple pieces of DCIs to concurrently receive multiple PDSCHs, and in particular, may control an element of the UE so as to perform a validity check on a part of DCI.):
	 receive ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:), from a base station (Fig.18, base station), a downlink control information message (Fig.11, [0171] [0172] sDCI) comprising an indication (Fig.11, [0171] [0172] an indication of the bits for at least one piece of the following information received by the UE upon reception of sDCI) of a set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications);	 determine (Fig.11, [0164] one RV indicator corresponds to one codeword, [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits): Indicating a rate matching pattern, wherein, when a different rate matching pattern is required for each TRP, a rate matching indicator may be included in sDCI for independent indication [0175] (N−1) modulation and coding schemes (5 bits): Modulation and coding schemes may be included in sDCI for independent MCS allocation for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one MCS indicator in one piece of nDCI or sDCI when NC-JT is applied. [0177] (N−1) redundancy versions (2 bits): Redundancy versions may be included in sDCI for an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied.  [0181] (N−1) transmission configuration indications: Independently indicated in sDCI, to indicate a different QCL relationship for each TPR; Hence a procedure of matching rate comprising a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor is performed for a plurality of states as independently indicated by transmission configuration indications is determined) a rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) performed by the base station (Fig.18, base station), wherein the rate matching procedure comprises joint rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; MCS indicated by only one MCS indicator; and RV indicated by only one RV indictor) or separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP) of a transport block ([0107] For transport block 1: [0108] Modulation and coding scheme (5 bits): Indicating a modulation order and coding rate used for PDSCH transmission [0109] New data indicator (1 bit): Indicating whether PDSCH is initial transmission or retransmission, depending on toggle [0110] Redundancy version (2 bits): Indicating a redundancy version used for PDSCH transmission) for a first transmission configuration indicator state ([0181] a plurality of states as independently indicated by transmission configuration indications) of a plurality of transmission configuration indicator states ([0181] a plurality of states as independently indicated by transmission configuration indications) and a second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) of the plurality of transmission configuration indicator states ([0181] a plurality of states as independently indicated by transmission configuration indications) wherein the set of bits indicates the rate matching procedure (see “rate matching indicators” recited in paragraph [0174], which discloses the rate matching pattern of the rate matching procedure) and a corresponding one or more redundancy versions based at least in part on the generating (see “(N-1) redundancy versions” recited in paragraph [0177]); and	 identify (Fig.11, [0164] one RV indicator corresponds to one codeword, [0177] (N−1) redundancy versions (2 bits): Redundancy versions may be included in sDCI for an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied.  [0181] (N−1) transmission configuration indications: Independently indicated in sDCI, to indicate a different QCL relationship for each TPR; Hence redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor is identified for a plurality of states as independently indicated by transmission configuration indications is determined), using the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) and based at least in part on the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor), a joint redundancy version (Fig.11, [0177] RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied) for the first transmission configuration indicator state ([0181] a plurality of states as independently indicated by transmission configuration indications) and the second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) if the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises joint rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; MCS indicated by only one MCS indicator; and RV indicated by only one RV indictor) or a first redundancy version for the first transmission configuration indicator state ([0181] a plurality of states as independently indicated by transmission configuration indications) and a second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) for the second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) if the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-10, 16-21, 27-32, and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Cheng et al. (US 20200228250 A1, hereafter Cheng).

Regarding claims 5 and 27, Noh further discloses:
	 selecting (the instructions are further executable by the processor to cause the apparatus to: select) (Fig.11, [0177] information mapping RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied to the only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied, or information mapping RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP to the independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP is selected to generate bits for (N−1) redundancy versions (2 bits) or only one RV indicator in sDCI) between a first information (Fig.11, [0177] information mapping RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied to the only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied) mapping the joint redundancy version (Fig.11, [0177] RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied) to the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) and a second information (Fig.11, [0177] information mapping RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP to the independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) mapping a combination (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP and RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP)  of the first redundancy version (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) and the second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) to the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications), wherein the generating ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:) is based at least in part on the selecting (Fig.11, [0177] information mapping RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied to the only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied, or information mapping RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP to the independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP is selected to generates bits for (N−1) redundancy versions (2 bits) or only one RV indicator in sDCI).
	Noh does not disclose the first information is a lookup table; and the second information is a lookup table.
	However, Cheng discloses information mapping a redundancy version or redundancy versions ([0068] [0109] RV, a plurality of RVs, each of the plurality of RVs) to set of bits ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node; and determine the RV for the transmission by being further configured to select the RV from the lookup table. In some embodiments of this aspect, the processing circuitry is further configured to receive a modulation and coding scheme, MCS, index from the network node; and select the RV from the lookup table by being further configured to select the RV corresponding to at least the MCS index in the lookup table. [0109] In some embodiments, the process includes communicating, via e.g., transceiver 28, to the wireless device 16, at least one identity of the RV based at least on the coding rate. In some embodiments, the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16, the lookup table including a plurality of RVs, each of the plurality of RVs associated with at least one of a plurality of modulating and coding scheme, MCS, indices. In some embodiments, the process further includes communicating, to the wireless device, via e.g., transceiver 28, an MCS index for a transmission by the wireless device 16; and the RV corresponding to the received transmission is selected from the plurality of RVs in the lookup table based at least on the received MCS index for the transmission. In some embodiments, the method further includes communicating, via e.g., transceiver 28, at least a first threshold coding rate to the wireless device 16, the RV being further based on a comparison of the coding rate and the at least the first threshold; See also [0070] [0072] [0112]) is a lookup table ([0068] [0109] the lookup table).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first information and the second information of Noh to be a lookup table as taught by Cheng, in order to exchange a redundancy version or redundancy versions used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]) using the same information i.e. lookup table (Cheng, [0068] [0109] [0112]).

Regarding claims 6, 17, 28 and 39, Noh does not disclose wherein the first lookup table, the second lookup table, or a combination thereof are pre-configured in memory.
However, Cheng discloses a lookup table ([0068] [0109] the lookup table) is pre-preconfigured in memory ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node; and determine the RV for the transmission by being further configured to select the RV from the lookup table. In some embodiments of this aspect, the processing circuitry is further configured to receive a modulation and coding scheme, MCS, index from the network node; and select the RV from the lookup table by being further configured to select the RV corresponding to at least the MCS index in the lookup table. [0109] In some embodiments, the process includes communicating, via e.g., transceiver 28, to the wireless device 16, at least one identity of the RV based at least on the coding rate. In some embodiments, the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16, the lookup table including a plurality of RVs, each of the plurality of RVs associated with at least one of a plurality of modulating and coding scheme, MCS, indices. In some embodiments, the process further includes communicating, to the wireless device, via e.g., transceiver 28, an MCS index for a transmission by the wireless device 16; and the RV corresponding to the received transmission is selected from the plurality of RVs in the lookup table based at least on the received MCS index for the transmission. In some embodiments, the method further includes communicating, via e.g., transceiver 28, at least a first threshold coding rate to the wireless device 16, the RV being further based on a comparison of the coding rate and the at least the first threshold; Hence lookup table is configured prior in memory (otherwise lookup table is lost) to be used for selecting RV from the lookup table. See also [0070] [0072] [0112]).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first lookup table, the second lookup table, or a combination thereof of Noh and Cheng to be pre-configured as taught by Cheng, in order to use the lookup table in determining a redundancy version or redundancy versions (Cheng, [0068] [0109] [0112]) used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]).

	Regarding claims 7 and 29, Noh does not disclose configuring (the instructions are further executable by the processor to cause the apparatus to: configure) the first lookup table, the second lookup table, or a combination thereof; and transmitting (transmit), to the UE, an indication of the first lookup table, the second lookup table, or a combination thereof.
However, Cheng discloses configuring (the instructions are further executable by the processor to cause the apparatus to: configure) ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node; and determine the RV for the transmission by being further configured to select the RV from the lookup table. In some embodiments of this aspect, the processing circuitry is further configured to receive a modulation and coding scheme, MCS, index from the network node; and select the RV from the lookup table by being further configured to select the RV corresponding to at least the MCS index in the lookup table. [0109] In some embodiments, the process includes communicating, via e.g., transceiver 28, to the wireless device 16, at least one identity of the RV based at least on the coding rate. In some embodiments, the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16, the lookup table including a plurality of RVs, each of the plurality of RVs associated with at least one of a plurality of modulating and coding scheme, MCS, indices. In some embodiments, the process further includes communicating, to the wireless device, via e.g., transceiver 28, an MCS index for a transmission by the wireless device 16; and the RV corresponding to the received transmission is selected from the plurality of RVs in the lookup table based at least on the received MCS index for the transmission. In some embodiments, the method further includes communicating, via e.g., transceiver 28, at least a first threshold coding rate to the wireless device 16, the RV being further based on a comparison of the coding rate and the at least the first threshold; Hence lookup table is configured to be used for selecting RV from the lookup table. See also [0070] [0072] [0112]) a lookup table ([0068] [0109] the lookup table); and
	 transmitting (transmit) ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node [0109] the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16; Hence an indication of the selected lookup table is transmitted to the wireless device 16. See also [0070] [0072] [0112]), to the UE ([0068] [0109] wireless device 16), an indication of the lookup table ([0068] [0109] the lookup table).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first lookup table, the second lookup table, or the combination of Noh and Cheng so that the first lookup table, the second lookup table, or the combination is configured; and an indication of the first lookup table, the second lookup table, or the combination is transmitted to the UE as taught by Cheng, in order to exchange a redundancy version or redundancy versions used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]) using the same information i.e. lookup table (Cheng, [0068] [0109] [0112]) and to use the lookup table in determining a redundancy version or redundancy versions (Cheng, [0068] [0109] [0112]) used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]).

Regarding claims 8 and 30, Noh further discloses wherein generating ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:) the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) comprises:
	 identifying (the instructions to generate the set of bits are executable by the processor to cause the apparatus to: identify) (Fig.11, [0177] information mapping RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied to the only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied, or information mapping RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP to the independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP is used to identify and generate bits for (N−1) redundancy versions (2 bits) or only one RV indicator in sDCI) the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) based at least in part on information (Fig.11, [0177] information mapping RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied to the only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied, or information mapping RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP to the independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP is used to identify and generate bits for (N−1) redundancy versions (2 bits) or only one RV indicator in sDCI) mapping one or more redundancy versions (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP and RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) to the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications).
	Noh does not disclose the information is a lookup table.
	However, Cheng discloses information mapping a redundancy version or redundancy versions ([0068] [0109] RV, a plurality of RVs, each of the plurality of RVs) to set of bits ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node; and determine the RV for the transmission by being further configured to select the RV from the lookup table. In some embodiments of this aspect, the processing circuitry is further configured to receive a modulation and coding scheme, MCS, index from the network node; and select the RV from the lookup table by being further configured to select the RV corresponding to at least the MCS index in the lookup table. [0109] In some embodiments, the process includes communicating, via e.g., transceiver 28, to the wireless device 16, at least one identity of the RV based at least on the coding rate. In some embodiments, the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16, the lookup table including a plurality of RVs, each of the plurality of RVs associated with at least one of a plurality of modulating and coding scheme, MCS, indices. In some embodiments, the process further includes communicating, to the wireless device, via e.g., transceiver 28, an MCS index for a transmission by the wireless device 16; and the RV corresponding to the received transmission is selected from the plurality of RVs in the lookup table based at least on the received MCS index for the transmission. In some embodiments, the method further includes communicating, via e.g., transceiver 28, at least a first threshold coding rate to the wireless device 16, the RV being further based on a comparison of the coding rate and the at least the first threshold; See also [0070] [0072] [0112]) is a lookup table ([0068] [0109] the lookup table).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the information of Noh to be a lookup table as taught by Cheng, in order to exchange a redundancy version or redundancy versions used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]) using the same information i.e. lookup table (Cheng, [0068] [0109] [0112]).

Regarding claims 9, 20, 31, and 42, Noh does not disclose wherein the lookup table is pre-configured in memory.
However, Cheng discloses a lookup table ([0068] [0109] the lookup table) is pre-preconfigured in memory ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node; and determine the RV for the transmission by being further configured to select the RV from the lookup table. In some embodiments of this aspect, the processing circuitry is further configured to receive a modulation and coding scheme, MCS, index from the network node; and select the RV from the lookup table by being further configured to select the RV corresponding to at least the MCS index in the lookup table. [0109] In some embodiments, the process includes communicating, via e.g., transceiver 28, to the wireless device 16, at least one identity of the RV based at least on the coding rate. In some embodiments, the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16, the lookup table including a plurality of RVs, each of the plurality of RVs associated with at least one of a plurality of modulating and coding scheme, MCS, indices. In some embodiments, the process further includes communicating, to the wireless device, via e.g., transceiver 28, an MCS index for a transmission by the wireless device 16; and the RV corresponding to the received transmission is selected from the plurality of RVs in the lookup table based at least on the received MCS index for the transmission. In some embodiments, the method further includes communicating, via e.g., transceiver 28, at least a first threshold coding rate to the wireless device 16, the RV being further based on a comparison of the coding rate and the at least the first threshold; Hence lookup table is configured prior in memory (otherwise lookup table is lost) to be used for selecting RV from the lookup table. See also [0070] [0072] [0112]).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the lookup table of Noh and Cheng to be pre-configured as taught by Cheng, in order to use the lookup table in determining a redundancy version or redundancy versions (Cheng, [0068] [0109] [0112]) used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]).

Regarding claims 10 and 32, Noh does not disclose configuring (the instructions are further executable by the processor to cause the apparatus to: configure) the lookup table; and transmitting (transmit), to the UE, an indication of the lookup table.
However, Cheng discloses configuring (the instructions are further executable by the processor to cause the apparatus to: configure) ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node; and determine the RV for the transmission by being further configured to select the RV from the lookup table. In some embodiments of this aspect, the processing circuitry is further configured to receive a modulation and coding scheme, MCS, index from the network node; and select the RV from the lookup table by being further configured to select the RV corresponding to at least the MCS index in the lookup table. [0109] In some embodiments, the process includes communicating, via e.g., transceiver 28, to the wireless device 16, at least one identity of the RV based at least on the coding rate. In some embodiments, the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16, the lookup table including a plurality of RVs, each of the plurality of RVs associated with at least one of a plurality of modulating and coding scheme, MCS, indices. In some embodiments, the process further includes communicating, to the wireless device, via e.g., transceiver 28, an MCS index for a transmission by the wireless device 16; and the RV corresponding to the received transmission is selected from the plurality of RVs in the lookup table based at least on the received MCS index for the transmission. In some embodiments, the method further includes communicating, via e.g., transceiver 28, at least a first threshold coding rate to the wireless device 16, the RV being further based on a comparison of the coding rate and the at least the first threshold; Hence lookup table is configured to be used for selecting RV from the lookup table. See also [0070] [0072] [0112]) a lookup table ([0068] [0109] the lookup table); and
	 transmitting (transmit) ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node [0109] the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16; Hence an indication of the selected lookup table is transmitted to the wireless device 16. See also [0070] [0072] [0112]), to the UE ([0068] [0109] wireless device 16), an indication of the lookup table ([0068] [0109] the lookup table).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the lookup table of Noh and Cheng so that the lookup table is configured; and an indication of the lookup table is transmitted to the UE as taught by Cheng, in order to exchange a redundancy version or redundancy versions used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]) using the same information i.e. lookup table (Cheng, [0068] [0109] [0112]) and to use the lookup table in determining a redundancy version or redundancy versions (Cheng, [0068] [0109] [0112]) used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]).

Regarding claims 16 and 38, Noh further discloses:
selecting (the instructions are further executable by the processor to cause the apparatus to: select) (Fig.11, [0177] information mapping RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied to the only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied, or information mapping RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP to the independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP is selected to generate bits for (N−1) redundancy versions (2 bits) or only one RV indicator in sDCI) between a first information (Fig.11, [0177] information mapping RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied to the only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied) mapping the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) to the joint redundancy version (Fig.11, [0177] RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied) and a second information (Fig.11, [0177] information mapping RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP to the independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) mapping the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) to a combination (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP and RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP)  of the first redundancy version (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) and the second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP), wherein the identifying (Fig.11, [0164] one RV indicator corresponds to one codeword, [0177] (N−1) redundancy versions (2 bits): Redundancy versions may be included in sDCI for an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied.  [0181] (N−1) transmission configuration indications: Independently indicated in sDCI, to indicate a different QCL relationship for each TPR; Hence redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor is identified for a plurality of states as independently indicated by transmission configuration indications is determined) is based at least in part on the selecting (Fig.11, [0177] information mapping RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied to the only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied, or information mapping RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP to the independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP is selected to generates bits for (N−1) redundancy versions (2 bits) or only one RV indicator in sDCI).
	Noh does not disclose the first information is a lookup table; and the second information is a lookup table.
	However, Cheng discloses information mapping a redundancy version or redundancy versions ([0068] [0109] RV, a plurality of RVs, each of the plurality of RVs) to set of bits ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node; and determine the RV for the transmission by being further configured to select the RV from the lookup table. In some embodiments of this aspect, the processing circuitry is further configured to receive a modulation and coding scheme, MCS, index from the network node; and select the RV from the lookup table by being further configured to select the RV corresponding to at least the MCS index in the lookup table. [0109] In some embodiments, the process includes communicating, via e.g., transceiver 28, to the wireless device 16, at least one identity of the RV based at least on the coding rate. In some embodiments, the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16, the lookup table including a plurality of RVs, each of the plurality of RVs associated with at least one of a plurality of modulating and coding scheme, MCS, indices. In some embodiments, the process further includes communicating, to the wireless device, via e.g., transceiver 28, an MCS index for a transmission by the wireless device 16; and the RV corresponding to the received transmission is selected from the plurality of RVs in the lookup table based at least on the received MCS index for the transmission. In some embodiments, the method further includes communicating, via e.g., transceiver 28, at least a first threshold coding rate to the wireless device 16, the RV being further based on a comparison of the coding rate and the at least the first threshold; See also [0070] [0072] [0112]) is a lookup table ([0068] [0109] the lookup table).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first information and the second information of Noh to be a lookup table as taught by Cheng, in order to exchange a redundancy version or redundancy versions used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]) using the same information i.e. lookup table (Cheng, [0068] [0109] [0112]).

	Regarding claims 18 and 40, Noh does not disclose receiving, from the base station, a configuration of the first lookup table, the second lookup table, or a combination thereof.
However, Cheng discloses receiving (the instructions are further executable by the processor to cause the apparatus to: receive) ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node [0109] the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16; Hence an indication of the selected lookup table is transmitted to the wireless device 16. See also [0070] [0072] [0112]), from the base station ([0068] [0109] network node), a configuration of a lookup table ([0068] [0109] the lookup table).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first lookup table, the second lookup table, or a combination thereof of Noh and Cheng so that a configuration of the first lookup table, the second lookup table, or the combination is received from the base station as taught by Cheng, in order to exchange a redundancy version or redundancy versions used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]) using the same information i.e. lookup table (Cheng, [0068] [0109] [0112]) and to use the lookup table in determining a redundancy version or redundancy versions (Cheng, [0068] [0109] [0112]) used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]).

Regarding claims 19 and 41, Noh further discloses wherein the joint redundancy version (Fig.11, [0177] RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied) or the first redundancy version (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) and the second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) are identified (Fig.11, [0164] one RV indicator corresponds to one codeword, [0177] (N−1) redundancy versions (2 bits): Redundancy versions may be included in sDCI for an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied.  [0181] (N−1) transmission configuration indications: Independently indicated in sDCI, to indicate a different QCL relationship for each TPR; Hence redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor is identified for a plurality of states as independently indicated by transmission configuration indications is determined) based at least in part on information (Fig.11, [0177] information mapping RV indicated by only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied to the only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied, or information mapping RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP to the independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP is used to identify and generate bits for (N−1) redundancy versions (2 bits) or only one RV indicator in sDCI) mapping the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) to one or more redundancy versions (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP and RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP).
Noh does not disclose the information is a lookup table.
	However, Cheng discloses information mapping a redundancy version or redundancy versions ([0068] [0109] RV, a plurality of RVs, each of the plurality of RVs) to set of bits ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node; and determine the RV for the transmission by being further configured to select the RV from the lookup table. In some embodiments of this aspect, the processing circuitry is further configured to receive a modulation and coding scheme, MCS, index from the network node; and select the RV from the lookup table by being further configured to select the RV corresponding to at least the MCS index in the lookup table. [0109] In some embodiments, the process includes communicating, via e.g., transceiver 28, to the wireless device 16, at least one identity of the RV based at least on the coding rate. In some embodiments, the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16, the lookup table including a plurality of RVs, each of the plurality of RVs associated with at least one of a plurality of modulating and coding scheme, MCS, indices. In some embodiments, the process further includes communicating, to the wireless device, via e.g., transceiver 28, an MCS index for a transmission by the wireless device 16; and the RV corresponding to the received transmission is selected from the plurality of RVs in the lookup table based at least on the received MCS index for the transmission. In some embodiments, the method further includes communicating, via e.g., transceiver 28, at least a first threshold coding rate to the wireless device 16, the RV being further based on a comparison of the coding rate and the at least the first threshold; See also [0070] [0072] [0112]) is a lookup table ([0068] [0109] the lookup table).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the information of Noh to be a lookup table as taught by Cheng, in order to exchange a redundancy version or redundancy versions used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]) using the same information i.e. lookup table (Cheng, [0068] [0109] [0112]).

Regarding claims 21 and 43, Noh does not disclose receiving (the instructions are further executable by the processor to cause the apparatus to: receive), from the base station, a configuration of the lookup table.
However, Cheng discloses receiving (the instructions are further executable by the processor to cause the apparatus to: receive) ([0068] In some embodiments of this aspect, the processing circuitry is further configured to receive a lookup table from a network node [0109] the communicating the at least one identity of the RV further includes communicating a lookup table to the wireless device 16; Hence an indication of the selected lookup table is transmitted to the wireless device 16. See also [0070] [0072] [0112]), to the base station ([0068] [0109] network node), a configuration of the lookup table ([0068] [0109] the lookup table).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the lookup table of Noh and Cheng so that a configuration of the lookup table is received from the base station as taught by Cheng, in order to exchange a redundancy version or redundancy versions used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]) using the same information i.e. lookup table (Cheng, [0068] [0109] [0112]) and to use the lookup table in determining a redundancy version or redundancy versions (Cheng, [0068] [0109] [0112]) used for transmission and reception between UE and base station (Noh, [0172] [0177], Cheng, [0068] [0109] [0112]).

Claims 11, 22, 33, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Sun et al. (US 20200145998 A1, hereafter Sun).

Regarding claims 11 and 33, Noh further discloses wherein the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP), the method further comprising:
	 performing (the instructions are further executable by the processor to cause the apparatus to: perform) ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:) a transmission procedure for the transport block ([0107] For transport block 1: [0108] Modulation and coding scheme (5 bits): Indicating a modulation order and coding rate used for PDSCH transmission [0109] New data indicator (1 bit): Indicating whether PDSCH is initial transmission or retransmission, depending on toggle [0110] Redundancy version (2 bits): Indicating a redundancy version used for PDSCH transmission), wherein the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) further indicates the first redundancy version (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) for the first transmission configuration indicator state ([0181] one of the plurality of states as independently indicated by transmission configuration indications) and the second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) for the second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) for each slot (Figs.1-4&9, slot).
	Noh does not disclose the transmission procedure is a slot aggregation procedure over a plurality of slots; and said each slot is each slot of the plurality of slots.
However, Sun discloses a transmission procedure ([0020] multi-slot PDSCH/PUSCH transmission procedure) is a slot aggregation procedure ([0020] slot aggregation) over a plurality of slots ([0020] multiple time slots); and each slot ([0020] each of multiple time slots) is each slot of the plurality of slots ([0020] To improve coverage of the network, multiple TRPs may be deployed in the network, and multiple antenna panels/modules may be equipped in the UE. With multiple TRPs in the network and/or multiple antenna panels in UE, PDSCH and PUSCH can be transmitted/received from different directions. As discussed below, extending multi-slot PDSCH/PUSCH with beam sweeping can be a solution to the high mobility challenge. When downlink or uplink slot aggregation is configured, the PDSCH/PUSCH may be repeated in multiple time slots while beam sweeping. Using multiple beams from multiple panels increases the chance that beam points to the gNB, avoiding the increased latency in updating beams/panels and/or the requirement of beam alignment.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the transmission procedure of Noh to be a slot aggregation procedure over a plurality of slots as taught by Sun and modify said each slot of Noh to be each slot of the plurality of slots as taught by Sun, in order to solve high mobility challenge by extending multi-slot PDSCH/PUSCH with beam sweeping (Sun, [0020]) and to improve coverage of the network using multiple TRPs (Sun, [0020]) by providing same or different redundancy versions based on the transmission configuration indicator states (Noh, [0177] [0181]) and different PDSCH and PUSCH transmission/reception directions (Sun, [0020]).

Regarding claims 22 and 44, Noh further discloses wherein the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor) comprises separate rate matching (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP; and redundancy versions indicated by independent redundant version indication for each TRP), the method further comprising:
	 Identifying (the instructions are further executable by the processor to cause the apparatus to: identify) (Fig.11, [0164] one RV indicator corresponds to one codeword, [0177] (N−1) redundancy versions (2 bits): Redundancy versions may be included in sDCI for an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP. In order to reduce a UE complexity, it is possible to promise to include only one RV indicator in one piece of nDCI or sDCI when NC-JT is applied.  [0181] (N−1) transmission configuration indications: Independently indicated in sDCI, to indicate a different QCL relationship for each TPR; Hence redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor is identified for a plurality of states as independently indicated by transmission configuration indications is determined), using the set of bits (Fig.11, [0172] bits for at least one piece of the following information received by the UE upon reception of sDCI: [0174] a (N−1) rate matching indicators (0 or 1 or 2 bits), [0175] (N−1) modulation and coding schemes (5 bits) or only one MCS indicator, [0177] (N−1) redundancy versions (2 bits) or only one RV indicator, [0181] (N−1) transmission configuration indications) and based at least in part on the rate matching procedure (Fig.11, [0174] [0175] [0176] a procedure of matching rate based on a rate matching pattern indicated by a (N−1) rate matching indicators; modulation and coding schemes indicated by independent MCS allocation for each TRP or MCS indicated by only one MCS indicator; and redundancy versions indicated by independent redundant version indication for each TRP or RV indicated by only one RV indictor), the first redundancy version (Fig.11,  [0177] RV indicated by an independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) for the first transmission configuration indicator state ([0181] one of the plurality of states as independently indicated by transmission configuration indications) and the second redundancy version (Fig.11,  [0177] RV indicated by another independent redundant version indication for each PDSCH in consideration of a different channel quality for each TRP) for the second transmission configuration indicator state ([0181] another one of the plurality of states as independently indicated by transmission configuration indications) for each slot (Figs.1-4&9, slot) in a reception procedure ([0171] In case #3, as described in the first embodiment, control information for multiple PDSCHs transmitted in multiple coordinated TRPs may be aggregated in one piece of sDCI so as to be transmitted. [0172] In case #3, if one serving TRP and (N−1) coordinated TRPs separately transmit PDSCH for NC-JT, it may be assumed that the UE receives at least one piece of the following information upon reception of sDCI:).
Noh does not disclose the reception procedure is a slot aggregation procedure over a plurality of slots; and said each slot is each slot of the plurality of slots.
However, Sun discloses a reception procedure ([0020] multi-slot PDSCH/PUSCH reception procedure) is a slot aggregation procedure ([0020] slot aggregation) over a plurality of slots ([0020] multiple time slots); and each slot ([0020] each of multiple time slots) is each slot of the plurality of slots ([0020] To improve coverage of the network, multiple TRPs may be deployed in the network, and multiple antenna panels/modules may be equipped in the UE. With multiple TRPs in the network and/or multiple antenna panels in UE, PDSCH and PUSCH can be transmitted/received from different directions. As discussed below, extending multi-slot PDSCH/PUSCH with beam sweeping can be a solution to the high mobility challenge. When downlink or uplink slot aggregation is configured, the PDSCH/PUSCH may be repeated in multiple time slots while beam sweeping. Using multiple beams from multiple panels increases the chance that beam points to the gNB, avoiding the increased latency in updating beams/panels and/or the requirement of beam alignment.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the reception procedure of Noh to be a slot aggregation procedure over a plurality of slots as taught by Sun and modify said each slot of Noh to be each slot of the plurality of slots as taught by Sun, in order to solve high mobility challenge by extending multi-slot PDSCH/PUSCH with beam sweeping (Sun, [0020]) and to improve coverage of the network using multiple TRPs (Sun, [0020]) by providing same or different redundancy versions based on the transmission configuration indicator states (Noh, [0177] [0181]) and different PDSCH and PUSCH transmission/reception directions (Sun, [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473